                                            Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       STEADFAST INSURANCE COMPANY,                     Case No. 21-cv-02756-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION TO DISMISS,
                                                 v.                                         AND ORDER TO SHOW CAUSE
                                   9

                                  10       ESSEX PORTFOLIO LP,                              Re: Dkt. No. 13
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Steadfast’s motion to dismiss Essex’s counterclaim in this insurance

                                  14   coverage dispute action.1 (Dkt. No. 13.)2 After carefully considering the parties’ briefing, and

                                  15   having had the benefit of oral argument on August 19, 2021, the Court GRANTS the motion. For

                                  16   related reasons, the Court ORDERS Steadfast to SHOW CAUSE as to why its declaratory

                                  17   judgment claim should not be dismissed without prejudice as unripe.

                                  18                                            BACKGROUND

                                  19          BRE Properties, Inc. undertook a development project in San Francisco, California and

                                  20   purchased insurance from Steadfast. Two firms, McLarand Vasquez Emsiek & Partners Inc. and

                                  21   Cross 2 Design Group, provided design services for the project. BRE later transferred the project

                                  22   to Essex. In May 2016, Essex notified the design firms about potential problems with the

                                  23   project’s roofs, and then contacted Steadfast about the issues in September 2016. In April 2019,

                                  24   Essex filed suit against the design firms for breach of contract and negligence in designing the

                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 7, 11.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 2 of 8




                                   1   project. See Essex Portfolio, LP v. Suffolk Constr. Co., Inc., No. CGC19575609 (Cal. Super. Ct.

                                   2   filed Apr. 30, 2019).3 Essex informed Steadfast about the lawsuit in August 2020.

                                   3          The insurance policy between Steadfast and BRE includes the following:

                                   4                  The Company shall indemnify you for “loss” in excess of the “Design
                                                      Professional’s Insurance”, subject to the provisions of the Limit of
                                   5                  Liability and “Self Insured Retention” designated in Items 3. and 4.
                                                      of the Declarations, respectively, provided that:
                                   6
                                                      1. The “Protective Indemnity Claim” is first made by you against the
                                   7                     “Design Professional” under contract to you and reported in
                                                         writing by you to us during the Policy Period or Extended
                                   8                     Reporting Period, if applicable;
                                   9                  2. The “Protective Indemnity Claim” arises out of a negligent act,
                                                         error or omission of the “Design Professional” in the rendering or
                                  10                     failure to render “Professional Services” and the negligent act,
                                                         error or omission took place on or after the “Retroactive Date”
                                  11                     and before the end of the “Policy Period”[.]
                                  12   (Dkt. No. 1 ¶ 21; Dkt. No. 8 at 4–5 ¶ 21.) The policy defines “Design Professional” as “those
Northern District of California
 United States District Court




                                  13   persons or entities or successors professionally qualified to perform ‘Professional Services’ either

                                  14   itself or through the services of a subcontractor or subconsultant at any tier.” (Dkt. No. 1 ¶ 22.)4

                                  15   “Design Professional’s Insurance” means “all professional liability policies insuring the ‘Design

                                  16   Professionals’ under contract to you.” (Dkt. No. 1 ¶ 23; Dkt. No. 8 at 5 ¶ 23.) “Design

                                  17   Professional’s Insurers” means “all the Insurers providing insurance to the ‘Design Professionals’

                                  18   under contract to you.” (Dkt. No. 1 ¶ 24; Dkt. No. 8 at 5 ¶ 24.) “Loss” means:

                                  19                  [T]he amount you are legally entitled to recover from a “Design
                                                      Professional(s)” either by adjudication by a court of competent
                                  20                  jurisdiction, arbitration or settlement or any other method of dispute
                                                      resolution to which we agree in writing. Such “Loss” must be the
                                  21                  result of a negligent act, error or omission on the part of the “Design
                                                      Professional(s)” in the rendering of or failure to render “Professional
                                  22                  Services”. “Loss” does not include any amounts deemed uninsurable
                                                      by law.
                                  23

                                  24

                                  25   3
                                         The Court grants Steadfast’s request for judicial notice of the case management statement in the
                                  26   underlying action, (Dkt. Nos. 13-2, 13-3), as a matter of public record. Lee v. City of Los Angeles,
                                       250 F.3d 668, 688–89 (9th Cir. 2001).
                                  27   4
                                         Essex’s answer omits paragraph 22. (See Dkt. No. 8 at 5.) Based on the context, the Court
                                       assumes only for purposes of the motion to dismiss that Essex admits the allegations in paragraph
                                  28
                                       22 of Steadfast’s complaint. (See Dkt. No. 1 ¶ 22.)
                                                                                         2
                                           Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 3 of 8




                                   1   (Dkt. No. 1 ¶ 25; Dkt. No. 8 at 5 ¶ 25.) “Protective Indemnity Claim(s)” means “a written demand

                                   2   by you against the ‘Design Professional’ under contract to you seeking a remedy and alleging

                                   3   liability or responsibility on the part of such ‘Design Professional’ arising from a negligent act,

                                   4   error or omission in the performance of ‘Professional Services’.” (Dkt. No. 1 ¶ 28; Dkt. No. 8 at 5

                                   5   ¶ 28.) The policy includes the following “Notice of Protective Indemnity Claim” provision:

                                   6                   As a condition precedent to Coverage Part A – Protective Indemnity
                                                       Claims of this policy, you shall provide us with notice in writing of a
                                   7                   “Protective Indemnity Claim” at the same time that you make such
                                                       “Protective Indemnity Claim” against a “Design Professional”.
                                   8

                                   9   (Dkt. No. 1 ¶ 29; Dkt. No. 8 at 5 ¶ 29.) Finally, the policy states under “Action Against Us”:

                                  10                   As to Coverage Part A - Protective Indemnity Claims, no legal action
                                                       may be brought against us until there has been full compliance with
                                  11                   all the terms and conditions of this policy and both the “Design
                                                       Professional’s” liability and the amount of the “Design
                                  12                   Professional’s” obligations to pay have been finally determined either
Northern District of California




                                                       by judgment against the “Design Professional” after an actual trial,
 United States District Court




                                  13                   adjudication or arbitration or by your written agreement with the
                                                       “Design Professional” with our prior approval. No person or
                                  14                   organization has a right under this policy to bring us into any action
                                                       to determine our liability or the “Design Professional’s” liability.
                                  15

                                  16   (Dkt. No. 1 at 24–25; see Dkt. No. 8 at 13 ¶ 10.)

                                  17           Steadfast filed this action against Essex, seeking a declaratory judgment that coverage is

                                  18   precluded because a “Protective Indemnity Claim” was not timely made or reported and BRE

                                  19   failed to obtain Steadfast’s consent to assign BRE’s interests to Essex. (Dkt. No. 1 ¶¶ 33–53.)

                                  20   Essex answered and counterclaimed for breach of insurance contract and breach of the implied

                                  21   covenant of good faith and fair dealing. (Dkt. No. 8 at 11–15 ¶¶ 1–18.) Steadfast moves to

                                  22   dismiss the counterclaim as unripe. (Dkt. No. 13.) Essex opposes and requests that if the Court

                                  23   dismisses Essex’s counterclaim it also sua sponte dismiss Steadfast’s complaint or stay both the

                                  24   complaint and counterclaim. (Dkt. No. 17.)

                                  25                                                DISCUSSION

                                  26           “The constitutional component of ripeness is a jurisdictional prerequisite.” United States

                                  27   v. Antelope, 395 F.3d 1128, 1132 (9th Cir. 2005). “The Article III case or controversy

                                  28   requirement limits federal courts’ subject matter jurisdiction by requiring, inter alia, . . . that
                                                                                           3
                                            Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 4 of 8




                                   1   claims be ‘ripe’ for adjudication. . . . [R]ipeness is a means by which federal courts may dispose

                                   2   of matters that are premature for review because the plaintiff’s purported injury is too speculative

                                   3   and may never occur.” Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir.

                                   4   2010) (citations omitted). Ripeness may be properly raised in a Rule 12(b)(1) motion to dismiss.

                                   5   Id. “The central concern of the ripeness inquiry is whether the case involves uncertain or

                                   6   contingent future events that may not occur as anticipated, or indeed may not occur at all.” Id. at

                                   7   1122–23 (internal quotation marks and citations omitted). Therefore, the doctrine is “designed to

                                   8   prevent the courts, through avoidance of premature adjudication, from entangling themselves in

                                   9   abstract disagreements.” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th

                                  10   Cir. 2000) (internal quotation marks and citation omitted).

                                  11   I.     Essex’s Breach of Contract Claim
                                  12          Essex’s counterclaim alleges that Steadfast has breached the contract by “wrongfully
Northern District of California
 United States District Court




                                  13   refusing to provide the full benefits of coverage,” specifically by “inform[ing] Essex that there

                                  14   was no coverage under the Policy” related to Essex’s lawsuit against the design firms and by

                                  15   “refus[ing] to provide Protective Indemnity Claim coverage promised by” the policy. (Dkt. No. 8

                                  16   at 12–13 ¶¶ 11, 7, 8.)

                                  17          The breach of contract claim is unripe because the conditions precedent to Steadfast’s

                                  18   performance have not been satisfied. For a Protective Indemnity Claim, the policy states that

                                  19   Steadfast “shall indemnify you for ‘loss’ in excess of the ‘Design Professional’s Insurance.’”

                                  20   (Dkt. No. 1 ¶ 21; Dkt. No. 8 at 4–5 ¶ 21.) A “loss” requires an adjudication or a settlement with

                                  21   the Design Professionals. (Dkt. No. 1 ¶ 25; Dkt. No. 8 at 5 ¶ 25.) Since Essex has not alleged and

                                  22   cannot allege that it has obtained a judgment or settlement against the Design Professional, there

                                  23   has been no “loss” within the meaning of the insurance policy. Essex’s allegations do not

                                  24   establish that it is currently “legally entitled to recover” any “amount” from the Design

                                  25   Professionals. (Dkt. No. 1 ¶ 25; Dkt. No. 8 at 5 ¶ 25.) Thus, Steadfast’s duty to “indemnify” for

                                  26   “loss” has not arisen. And the duty may never arise: Essex might not prevail in its suit against the

                                  27   Design Professionals, or it might win a judgment that is fully covered by the Design Professionals’

                                  28   Insurance with no “excess” for Steadfast to indemnify. (Dkt. No. 1 ¶ 21; Dkt. No. 8 at 4–5 ¶ 21.)
                                                                                         4
                                           Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 5 of 8




                                   1   That uncertainty renders the breach of contract claim premature at this time. Chandler v. State

                                   2   Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010) (“[T]he plaintiff’s purported injury

                                   3   is too speculative and may never occur.”); see Tarakanov v. Lexington Ins. Co., 441 F. Supp. 3d

                                   4   887, 898 (N.D. Cal. 2020) (“[Insureds’] claim is that [insurer] had an obligation to acknowledge

                                   5   its obligation to reimburse, or put differently, accept the plaintiffs’ hypothetical claim. This theory

                                   6   does not plausibly establish a breach of contract.”).

                                   7          In its opposition, Essex argues that Steadfast’s failure to reasonably settle the lawsuit

                                   8   against the design firms is an actionable breach. Bodenhamer v. Superior Court, 238 Cal. Rptr.

                                   9   177, 179–81 (Cal. Ct. App. 1987). But Essex’s counterclaim provides no specific allegations

                                  10   about efforts to settle the lawsuit and Steadfast’s conduct in that process. See Planet Bingo LLC v.

                                  11   Burlington Ins. Co., 276 Cal. Rptr. 3d 348, 354–57 (Cal. Ct. App. 2021); Howard v. Am. Nat’l

                                  12   Fire Ins. Co., 115 Cal. Rptr. 3d 42, 66 (Cal. Ct. App. 2010) (“An insurer does not breach the duty
Northern District of California
 United States District Court




                                  13   to settle if it never had an opportunity to settle.”). Moreover, unreasonable failure to settle

                                  14   typically gives rise to a breach of contract claim only after the insured receives a judgment in

                                  15   excess of the policy limits (or, here, a judgment in excess of the design firms’ insurance limits);

                                  16   not until that point does the harm to the insured mature. Safeco Ins. Co. v. Superior Court, 84 Cal.

                                  17   Rptr. 2d 43, 46 (Cal. Ct. App. 1999) (“If the insurer declines to settle and decides to go to trial and

                                  18   then obtains a judgment below the settlement offer or obtains a complete defense verdict, then the

                                  19   insured would have no cause to complain, and the insurer would have no liability. Until judgment

                                  20   is actually entered, the mere possibility or probability of an excess judgment does not render the

                                  21   refusal to settle actionable.”). While Essex argues that loss of business goodwill is a current harm,

                                  22   see Howard, 115 Cal. Rptr. 3d at 67–68; Bodenhamer, 238 Cal. Rptr. at 179–81, again, the

                                  23   counterclaim contains no specific allegations of such. See Swinerton Builders v. Am. Home Assur.

                                  24   Co., 2013 WL 1122022, at *1 n.1 (N.D. Cal. Mar. 15, 2013) (“In those cases, however, the

                                  25   plaintiffs had suffered damages beyond exposure to risk of liability in excess of policy limits, such

                                  26   as damage to business reputation. In this case, Plaintiffs allege that they have suffered such

                                  27   damages only in a conclusory fashion.”).

                                  28          Next, Essex argues that Steadfast anticipatorily breached the contract by repudiating prior
                                                                                          5
                                             Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 6 of 8




                                   1   to the time for performance, when it denied coverage in December 2020. But Essex does not

                                   2   adequately support the proposition that the pure denial of coverage—without an accompanying

                                   3   “loss” or other concrete harm to Essex—creates a ripe claim. Similarly, Essex argues that

                                   4   Steadfast has waived the condition precedent (i.e., a judgment or settlement in the lawsuit between

                                   5   Essex and the design firms) by filing this declaratory relief action in bad faith. That proposition

                                   6   lacks support; as discussed further below, Essex has not made clear how a declaratory relief suit

                                   7   can be the basis for a bad faith claim.

                                   8           Accordingly, the allegations in Essex’s counterclaim indicate that its claim for breach of

                                   9   contract is unripe.

                                  10   II.     Essex’s Bad Faith Claim
                                  11           Essex’s counterclaim alleges that Steadfast breached its duty of good faith and fair dealing

                                  12   by “unreasonably, oppressively, and without proper cause” withholding policy benefits, making
Northern District of California
 United States District Court




                                  13   false assertions about the scope of policy coverage, holding onto premiums, failing to timely

                                  14   communicate with Essex, and many other instances of conduct. (Dkt. No. 8 at 13–14 ¶ 15.)

                                  15           The bad faith claim is similarly unripe because it requires a ripe claim for breach of

                                  16   contract. “[W]ithout a breach of the insurance contract, there can be no breach of the implied

                                  17   covenant of good faith and fair dealing.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                  18   1025, 1034 (9th Cir. 2008).

                                  19                  [W]hen benefits are due an insured, delayed payment based on
                                                      inadequate or tardy investigations, oppressive conduct by claims
                                  20                  adjusters seeking to reduce the amounts legitimately payable and
                                                      numerous other tactics may breach the implied covenant because they
                                  21                  frustrate the insured’s right to receive the benefits of the contract in
                                                      prompt compensation for losses. Absent that contractual right,
                                  22                  however, the implied covenant has nothing upon which to act as a
                                                      supplement, and should not be endowed with an existence
                                  23                  independent of its contractual underpinnings.
                                  24   Waller v. Truck Ins. Exch., Inc., 900 P.2d 619, 639 (Cal. 1995) (internal quotation marks and

                                  25   citations omitted); see Love v. Fire Ins. Exch., 271 Cal. Rptr. 246, 254–56 (Cal. Ct. App. 1990)

                                  26   (rejecting insureds’ argument that “delay in denying a claim constitutes bad faith even if no

                                  27   coverage exists,” id. at 255). Because Essex’s claim that Steadfast breached the insurance contract

                                  28   is unripe, there is no ripe allegation that such breach was in bad faith.
                                                                                          6
                                              Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 7 of 8




                                   1            Essex argues that Steadfast’s initiating this declaratory action is a breach of the implied

                                   2   covenant, citing a case upholding a malicious prosecution judgment against the insurer based on

                                   3   its lawsuit against the insured. George F. Hillenbrand, Inc. v. Ins. Co. of N. Am., 128 Cal. Rptr.

                                   4   2d 586 (Cal. Ct. App. 2002). Malicious prosecution is a distinct tort, predicated on a previous

                                   5   lawsuit that the defendant pursued “to a legal termination in the plaintiff’s favor.” Id. at 597.

                                   6   Essex has not cited authority for the proposition that Steadfast’s declaratory action itself could

                                   7   constitute a breach of the implied covenant of good faith and fair dealing, as opposed to fodder for

                                   8   a future malicious prosecution claim.

                                   9   III.     Steadfast’s Declaratory Judgment Claim
                                  10            It follows from the above that Steadfast’s declaratory judgment claim may be equally

                                  11   unripe. If the duty to defend is at issue, an insurer’s declaratory judgment claim may be ripe

                                  12   before any underlying liability is established. See Am. States Ins. Co. v. Kearns, 15 F.3d 142, 144
Northern District of California
 United States District Court




                                  13   (9th Cir. 1994) (holding that a “case or controversy” exists where insurer “seeks a declaration

                                  14   regarding its obligations in the pending state court liability suit against” insured). Here, however,

                                  15   only the duty to indemnify is at issue. Because Essex might not prevail in its suit against the

                                  16   Design Professionals, or it might win a judgment that is fully covered by the Design Professionals’

                                  17   Insurance, Steadfast’s duty to indemnify Essex may never ripen into a live case or controversy.

                                  18   Thus, a decision by this Court on Steadfast’s declaratory judgment claim would be purely

                                  19   advisory. Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000)

                                  20   (“Our role is neither to issue advisory opinions nor to declare rights in hypothetical cases, but to

                                  21   adjudicate live cases or controversies consistent with the powers granted the judiciary in Article III

                                  22   of the Constitution.”).

                                  23            The Court has an independent obligation to ensure it has subject matter jurisdiction. Ray

                                  24   Charles Found. v. Robinson, 795 F.3d 1109, 1116 (9th Cir. 2015) (“[I]t is our duty to consider sua

                                  25   sponte whether a suit is ripe, because the question of ripeness goes to our subject matter

                                  26   jurisdiction to hear the case.” (internal quotation marks and citation omitted)). Accordingly,

                                  27   Steadfast shall show cause as to why its complaint should not be dismissed without prejudice as

                                  28   unripe, if it believes there are grounds to show cause. See Chandler v. State Farm Mut. Auto. Ins.
                                                                                           7
                                          Case 3:21-cv-02756-JSC Document 21 Filed 08/20/21 Page 8 of 8




                                   1   Co., 598 F.3d 1115, 1122 (9th Cir. 2010); United States v. Antelope, 395 F.3d 1128, 1132 (9th Cir.

                                   2   2005).

                                   3                                            CONCLUSION

                                   4            For the reasons explained above, Steadfast’s motion to dismiss is GRANTED. Essex’s

                                   5   counterclaim is DISMISSED without prejudice as unripe.

                                   6            On or before September 3, 2021, Steadfast shall SHOW CAUSE as to why its complaint

                                   7   should not be dismissed without prejudice as unripe, if it believes there are grounds to show cause.

                                   8            This Order disposes of Docket No. 13.

                                   9            IT IS SO ORDERED.

                                  10   Dated: August 20, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   JACQUELINE SCOTT CORLEY
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
